The appeal in this case is from an order of the Appellate Division, which unanimously affirmed an order of the Special Term sustaining a writ of habeas corpus and admitting the relator to bail. The only question presented is whether this order made by the learned court below is affected with any legal error. There is no other question in the case that this court can review.
Singularly enough it is asserted and urged by both parties upon this appeal that the question is purely academic, that whatever way it may be decided here, it can have no effect upon the parties to the controversy. The learned district attorney at the close of his brief, after stating that the order should be reversed, concludes with the following statement: *Page 174 
"if, however, this court should decline to consider the question on the ground that it was academic he respectfully urges that the court will so declare. If the question is academic here, it was equally academic below. Should this court decline to reverse or to affirm or to express its own views of the law, in that event it is urged at least to state that the expressions in the opinion below are obiter." The substance of the argument of the district attorney is directed not so much against the judgment rendered as the opinion delivered. It is not unusual in this court to deal with a perfectly correct decision that may, however, be based to some extent upon an erroneous reason. But it seems to me that in this case the order complained of is sustained by the plain language of the statute. The whole contention on the part of the district attorney is that this statute does not mean what it says, and that instead of following its plain terms it should receive some other construction. This contention, it seems to me, is fully answered by the learned opinion of the court below, and I do not propose to deal with any question here except the single question presented, and that is whether, in making the order complained of, the learned court below committed a legal error. The learned court from which this appeal is taken stated the question before it in these words: "The sole question presented is whether or not, after a conviction of a crime not punishable with death, a defendant, who has appealed and obtained an order from a justice of the Supreme Court staying the execution of the judgment pending the determination of an application for a certificate of reasonable doubt, may be admitted to bail before the granting of the application." The question in this court is still narrower, and it may be stated in these terms: Did the Appellate Division, when granting the order appealed from, have before it the necessary facts and documents which made it the duty of the court to affirm the order sustaining the writ of habeas corpus and admitting the relator to bail ? If so, then the order is clearly right and should be affirmed.
It will be seen from what has been said that this controversy *Page 175 
originated in an application by the relator after conviction to a judge of the court for a certificate of reasonable doubt and for a stay of proceedings pending the determination of that application. The stay of proceedings was granted and subsequently the certificate of reasonable doubt; and the sole contention of the learned district attorney arises from the fact that the relator was admitted to bail upon this application and before the judge had made the certificate. It is admitted that if the relator had been discharged upon bail a few hours after the judge had signed the certificate, that the proceedings would then be perfectly proper, but that the judge in staying the proceedings and allowing bail a few hours or days before the certificate was formulated exceeded his authority. In order to sustain that contention it seems to me that a plain and simple statute must be perverted to purposes that the legislature has not expressed, and the enactment is so general and so simple in its language that it would seem to be not open to construction.
There is no dispute about the power of the judge in this case to grant a stay of proceedings pending the application. (Code Crim. Pro. § 529.) He did grant a stay and concurrently admitted the relator to bail. That is the only error complained of. It is provided by section 555 of the same Code that a defendant convicted of a crime not punishable with death may be admitted to bail in a case where he has appealed, and when there is a stay of proceedings. In this case the relator had appealed before the bail was allowed, as appears from his replication to the traverse in the record. There was a stay of proceedings also, and so the case is brought directly within the plain words of the statute. The relator had been convicted of conspiracy. He had appealed. He had procured a stay of proceedings, and so the case falls directly within the plain words of the statute. The judge had the power to grant a stay pending the application for the certificate of reasonable doubt, and he had the power to admit the relator to bail in a case where he had appealed and where there was a stay *Page 176 
But it is contended that the stay granted by the judge in this case was only temporary, and the distinction is sought to be made between a temporary stay and what is called a permanent stay. The distinction, however, is not perceived, since every stay of proceedings is necessarily temporary in the sense that it is operative only until some other or further judicial action is had. One stay may be for a longer time than another, but they are all temporary, and operate in every case only until the object for which it was granted is attained. I am not able thus far to discover any legal error in the proceedings of the learned judge in admitting the relator to bail.
But there is another view of this case which seems to me to be conclusive against the appeal. The learned court below, as a court, had the power and it was its duty to sustain the writ of habeas corpus if it had the necessary facts before it.
In this respect it is required to act as a court of original jurisdiction, and every member of the court sitting alone possessed the same power and was charged with the same duty. (Code Civ. Pro. § 2017.) There is no dispute about the fact that when the learned court below made the order appealed from it had before it every fact and every document that called for the relator's discharge, and, hence, it was right in sustaining the writ, even if there was any question as to the power to admit the relator to bail pending the application for the certificate of reasonable doubt. The principle is well settled that a court of review is not necessarily bound to reverse a judgment or order for some defect in the original proceeding. If the defect consists in the absence of a document or record it may be produced on the argument with the same force and effect as if produced on the original application. (Jarvis v. Sewall, 40 Barb. 449; Catlin v. Grissler, 57 N.Y. 373; Wines v.Mayor, etc., of N.Y., 70 N.Y. 613; Matter of Cooper, 93 N.Y. 507;Dunham v. Townshend, 118 N.Y. 286; Stemmler v. Mayor,etc., of N.Y., 179 N.Y. 482.)
And yet it is contended that the learned court below should *Page 177 
have reversed the order, and that it committed a legal error in affirming it. If it had reversed the order and remanded the relator to prison it could be called upon the next moment to discharge him upon habeas corpus. It had before it all the necessary facts and records which required it to act in giving effect to this writ of liberty. It had the relator's petition, the other pleadings in the case and the certificate of reasonable doubt, and there could be no answer under these circumstances to the relator's application for a discharge, and all this being true, can it be said with any propriety that the court committed a legal error in sustaining the order made by one of its own members admitting the relator to bail, and that it should have reversed that order because made in advance of the certificate of reasonable doubt which was before the court on the argument? If the court, when making the order appealed from, could do just what one of its members had done before, was it legal error to confirm what had been done, even though a document, namely, the certificate of reasonable doubt, was not before the judge when he made the order? It has been shown that the court was not only a court of review, but in the particular case before it, a court possessing original jurisdiction, and to reverse the order of the Special Term sustaining the writ and admitting the relator to bail would seem to encourage a process of circumlocution in habeas corpus proceedings utterly at variance with the spirit and purpose of that statute. I think that there was no legal error in the decision below, and that the order should be affirmed or the appeal dismissed.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, WERNER and CHASE, JJ., concur with HISCOCK, J.; O'BRIEN, J., reads dissenting opinion.
Order reversed. *Page 178